DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0311], “The [9921]” appears in grey shading and appears to be a typographical error;
In paragraph [0334], “The [9924]” appears in grey shading and appears to be a typographical error;
In paragraph [0338], “The [9925]” appears in grey shading and appears to be a typographical error;
In paragraph [0339], “The [9926]” and “The [9927]” appear in grey shading and appear to be typographical errors;
In paragraph [0354], “Fig [9928]” appears in grey shading and appears to be a typographical error;
In paragraph [0364], “Fig [9929]” appears in grey shading and appears to be a typographical error;
In paragraph [0374], “The [99210]” appears in grey shading and appears to be a typographical error;
In paragraph [0454], “Another [101711]” appears in grey shading and appears to be a typographical error;
[101712]” appears in grey shading and appears to be a typographical error;
In paragraph [0458], “The [101713]” appears in grey shading and appears to be a typographical error; and
In paragraph [0468], “The [101714]” appears in grey shading and appears to be a typographical error;
  
Appropriate correction is required.

Applicant is respectfully requested to review the entire specification for other occurrences of typographical errors similar to that pointed out above, in case the above listing of occurrences is not complete.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Moir et al. reference pertains to a PAP-type blower arrangement with features similar to that of Applicant’s.
Claims 21-50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, teach Applicant’s invention of a respiratory pressure therapy (RPT) device inclusive of details regarding a pneumatic block or blower assembly that includes an inlet tube integrally formed in one piece (or constructed from a single, homogeneous piece of material) with a first housing portion that includes a blower housed inside and further including details regarding a flexible portion, as claimed.


This application is in condition for allowance except for the typographical errors set forth in the objection to the specification above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 5741-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649